--------------------------------------------------------------------------------

Exhibit 10.13

FIRST AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

AGREEMENT made and entered into as of December 15, 2004, and amended and
restated as of March 22, 2005, by and between SEITEL INC., a Delaware
corporation (together with its successors and assigns, the "Company"), and
Robert D. Monson (the "Executive").

W I T N E S S E T H

WHEREAS, the Company desires to employ the Executive and to enter into an
agreement embodying the terms of such employment (this "Agreement") and the
Executive desires to enter into this Agreement and to accept such employment,
subject to the terms and provisions of this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a "Party" and
together the "Parties") agree as follows:

1.                  Definitions.

(a)                "Affiliate" of a specified person or entity shall mean a
person or entity that, directly or indirectly, controls, is controlled by, or is
under common control with, the person or entity specified.  For the purposes of
the term "Affiliate," control with respect to a Person, means the possession,
directly or indirectly, of the power to (i) vote 10% or more of the securities
having ordinary voting power for the election of directors (or comparable
positions of such Person) or (ii) direct or cause the direction of the
management and policies of such Person, whether through voting of securities, by
contract, or otherwise, and the terms controlling and controlled have meanings
correlative to the foregoing.

(b)                "Base Salary" shall mean the annualized salary provided for
in Section 4 below.

(c)                "Beneficial Owner" shall have the meaning ascribed to such
term in Rule 13d-3 under the Securities Exchange Act of 1934 and any successor
to such Rule.

(d)                "Board" shall mean the Board of Directors of the Company.

(e)                "Cause" shall mean:

(i)                 willful misconduct or gross negligence by the Executive in
the performance of his duties under this Agreement;

(ii)                breach of a this Agreement by the Executive, which, if
curable, is not substantially cured to the satisfaction of the Company
determined by the Company in its sole discretion within ten (10) days after
Executive's receipt of written notice from the Company of such breach;

(iii)               failure by the Executive to perform his duties, if not cured
to the satisfaction of the Company determined by the Company within ten (10)
days after Executive's receipt of written notice from the Company of such
breach, other than a failure resulting from Executive's incapacity due to
Disability;

(iv)               a material violation by the Executive of the Company's Code
of Business Conduct or the Company's policies or procedures; or

(v)                conviction of the Executive of, or a plea of nolo contrendere
to, a felony, or his engagement in fraud or other willful misconduct which is
injurious to the business or reputation of the Company.

(f)                 "Change in Control."  A "Change in Control" shall be deemed
to have occurred if:

(i)                 any Person (other than the Company, any trustee or other
fiduciary holding securities under any employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company
immediately prior to the occurrence with respect to which the evaluation is
being made in substantially the same proportions as their ownership of the
common stock of the Company) acquires securities of the Company and immediately
thereafter is the Beneficial Owner (except that a Person shall be deemed to be
the Beneficial Owner of all shares that any such Person has the right to acquire
pursuant to any agreement or arrangement or upon exercise of conversion rights,
warrants or options or otherwise, without regard to the sixty (60)-day period
referred to in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company's then outstanding securities (except that an acquisition of
original issue securities directly from the Company shall not be deemed an
acquisition for purposes of this clause (i));

(ii)                during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (iii), or (iv)
of this paragraph) whose election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least two thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;

(iii)               the consummation of a merger or consolidation of the Company
with any other entity, other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving or resulting entity) more than
50% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation or (ii) a merger or
consolidation in which no premium is intended to be paid to any shareholder
participating in the merger or consolidation;

(iv)               the stockholders of the Company approve a plan or agreement
for the sale or disposition of all or substantially all of the consolidated
assets of the Company (other than such a sale or disposition immediately after
which such assets will be owned directly or indirectly by the stockholders of
the Company, in substantially the same proportions as their ownership of the
common stock of the Company immediately prior to such sale or disposition) in
which case the Board shall determine the effective date of the Change in Control
resulting therefrom; or

(v)                any other event occurs which the Board determines, in its
discretion, would materially alter the structure of the Company or its
ownership.

(g)                "Commencement Date" shall mean December 15, 2004.

(h)                "Date of Termination" shall mean:

(i)                 if the Executive's employment is terminated by the Company,
the date the Company informs the Executive that his employment is so terminated;

(ii)                if the Executive voluntarily resigns his employment, the
date the Company receives notice from the Executive that Executive is
terminating his employment;

(iii)                if the Executive's employment is terminated by reason of
death, the date of death; or

(iv)              if the Executive's employment is terminated for any reason
(voluntarily or involuntarily)after a Change in Control other than for Cause,
the applicable of the date the Company informs the Executive he is terminated or
the date the Executive provides notice to the Company of his termination.

(i)                 "Disability" shall mean the Executive's inability, due to
physical or mental incapacity, to substantially perform his duties and
responsibilities for a period of ninety (90) days during any twelve-month period
as determined by the Company.  The Executive agrees to submit to any examination
that is necessary for a determination of Disability and agrees to provide any
information necessary for a determination of Disability, including any
information that is protected by the Health Insurance Portability and
Accountability Act.

(j)                 "Good Reason" shall mean the occurrence of any of the
following during the Term without the Executive's consent:

(i)                 a material diminution in the Executive's title and duties as
normally-associated with the position of CEO and President of the Company;

(ii)                a reduction in the Executive's Base Salary;

(iii)               a change in reporting structure so that the Executive 
reports to someone other than Board; or

(iv)               the relocation of the Executive's principal place of
employment to a location more than fifty (50) miles from his principal place of
employment with the Company on the Commencement Date.

Anything herein to the contrary notwithstanding, the Executive shall not be
entitled to resign for Good Reason unless the Executive gives the Company
written notice of the event constituting "Good Reason" within 60 days of the
occurrence of such event and the Company fails to cure such event within 30 days
after receipt of such notice.

(k)                "Initial Term" shall mean the period beginning on the
Commencement Date and ending at the close of business on the day before the
second anniversary of the Commencement Date.

(l)                 "Person" shall have the meaning ascribed to such term in
Section 3(a)(9) of the Securities Exchange Act of 1934 and used in Sections
13(d) and 14(d) thereof, and shall include a "group" as defined in Section 13(d)
thereof.

(m)              "Term" shall have the meaning ascribed to such term in Section
2 below.

2.                  Term of Employment.

The term of the Executive's employment hereunder shall begin on the Commencement
Date and end at the close of business on the day before the second anniversary
of the Commencement Date (the "Initial Term"); provided, however, that the
Initial Term shall thereafter be automatically extended for additional one-year
periods (the Initial Term and any one-year extension of employment hereunder
shall each be referred to as the "Term") unless either the Company or the
Executive gives the other written notice at least thirty (30) days prior to the
then-scheduled expiration of the Team that such Party is electing not to so
extend the Term. Notwithstanding the foregoing, the Term shall end on the date
on which the Executive's employment is terminated by either Party in accordance
with the provisions herein.  The period from the Commencement Date through the
Date of Termination shall be the "Employment Period."

3.                  Position; Duties and Responsibilities.

During the Term, the Executive shall be employed as the Chief Executive Officer
("CEO") and President of the Company and shall perform other duties and
responsibilities as reasonably determined by the Board consistent with the
duties and responsibilities normally associated with such position in the
Company. The Executive, in carrying out his duties under this Agreement, shall
report to the Board.  The Executive shall devote all of his business time,
energy and best efforts to the business and affairs of the Company. Anything
herein to the contrary notwithstanding, nothing shall preclude the Executive
from (i) subject to the reasonable approval of the Board, serving on the boards
of directors of trade associations and/or charitable organizations, (ii)
engaging in charitable activities and community affairs and (iii) managing his
personal investments and affairs, provided that the activities described in the
preceding clauses (i) through (iii) do not interfere with the proper performance
of his duties and responsibilities for the Company or violate any term of this
Agreement, including but not limited to, Section 10.

4.                  Base Salary.

During the Term, the Executive shall be paid an annualized Base Salary of
$400,000 payable in accordance with the regular payroll practices of the
Company. During the Term, the Base Salary may be increased, but not decreased,
from time to time by the Board or its Compensation Committee. The Executive
shall not be entitled to any compensation for service as a member of the Board
or for service as an officer or member of any board of directors of any
Affiliate.

5.                  Bonus.

Beginning in calendar year 2005, the "Cash Bonus" for Executive shall be
determined under the annual incentive plan or program of the Company and subject
to the goals, terms and conditions of such plan or program as determined by the
Board or Compensation Committee of the Board (the "Compensation Committee") in
its sole discretion on a calendar year basis during the Term. During the Initial
Term, Executive will be eligible to receive up to 180% of his Base Salary amount
as a Cash Bonus. The Cash Bonus will be payable when bonuses are paid under
Company policies and procedures or as determined by the Board or Compensation
Committee.

6.                  Stock Options and Other Equity Compensation.

Beginning in calendar year 2004, Executive shall receive in each calendar year
an award of stock options or other equity-based compensation under the Company's
2004 Stock Option Plan, or any successor thereto (the "Plan") in an amount equal
to 90% of his Base Salary (the "Guaranteed Equity-Based Award").  In addition,
but only for calendar year 2004, Executive shall receive an award of 324,000
shares of restricted stock (the "2004 Additional Equity-Based Award"). 
Beginning in calendar year 2005, if Executive meets the goals, terms and
conditions to receive a Cash Bonus, he shall receive an additional award of
stock options or other equity-based awards for such calendar year under the Plan
in an amount equal to 90% of the Cash Bonus.

On the date the Plan is effective and approved by shareholders of the Company,
or as soon as possible thereafter, the Company shall grant Executive 1,000,000
shares of Company common stock as restricted stock under the Plan (the
"Restricted Stock Grant") which shall vest as to 33.3% of such shares one year
from date of grant and an additional 33.3% of such shares two years from date of
grant, and Executive shall be 100% vested in such shares three years from the
date of grant.  The Restricted Stock Grant shall be subject to the terms and
conditions of the Plan and the agreement for the Restricted Stock Grant. 
360,000 shares of the Restricted Stock Grant shall be deemed Executive's 2004
Guaranteed Equity-Based Award (valued at $360,000 for purposes of this
Agreement), 324,000 shares of the Restricted Stock Grant shall be deemed
Executive's 2004 Additional Equity-Based Award (valued at $324,000 for purposes
of this agreement), and the remaining 316,000 shares (valued at $316,000 for
purposes of this Agreement) shall be deemed a prepayment of Executive's 2005
Guaranteed Equity-Based Award.  This prepaid amount shall be subtracted from the
Executive's 2005 Guaranteed Equity-Based Award calculated as described in the
first paragraph of this Section 6.

7.                  Employee Benefit Programs.

During the Term, the Executive shall be entitled to participate in all employee
savings and welfare benefit plans and other employee programs made available to
the Company's senior-level executives, as such plans or programs may be amended
and as may be in effect from time to time, including, without limitation,
savings and other retirement plans or programs, medical, dental,
hospitalization, short-term and long-term disability and life insurance plans,
accidental death and dismemberment protection, travel accident insurance, and
any deferred compensation plans or programs, provided that Executive's
eligibility and participation shall be subject to and governed by the terms and
conditions of the applicable plan or program.  Notwithstanding the foregoing,
nothing contained herein shall require the Company to establish any particular
employee benefit plan or program.

8.                  Reimbursement of Business and Other Expenses; Perquisites;
Vacation.

(a)                During the Term, the Executive is authorized to incur
reasonable and necessary business expenses in carrying out his duties and
responsibilities under this Agreement and the Company shall promptly reimburse
him for such expenses incurred in connection with carrying out the business of
the Company, subject to documentation in accordance with the Company's policy.

(b)                The Executive shall be entitled to four (4) weeks paid
vacation per year.

9.                  Benefits Upon Termination of Employment.

(a)                Termination Without Cause by the Company or Resignation for
Good Reason prior to a Change in Control.

In the event the Executive's employment is terminated without Cause by the
Company (other than upon death or Disability) or the Executive resigns for Good
Reason prior to a Change in Control, the Executive shall be entitled to the
following:

(i)                 Base Salary earned and payable through the Date of
Termination;

(ii)                any unpaid Cash Bonus earned and accrued with respect to any
year preceding the Date of Termination and payable when bonuses for such year
are paid to other Company executives subject to the terms or requirements of
such bonus as may be established by the Board or Compensation Committee;

(iii)               an amount equal to two times the Executive's annual Base
Salary plus 90% of Base Salary as in effect on the Date of Termination to be
paid over a period of twenty-four months, the first payment of which commences
on the first monthly anniversary of the Date of Termination and the amount of
each of such payment equal to one-twelfth of his Base Salary on the Date of
Termination plus one-twelfth of 90% of such Base Salary;

(iv)              outstanding stock option, equity and performance awards shall
be vested and exercised in accordance with the applicable plan and award
agreements;

(v)               continued participation for twelve (12) months by the
Executive and his eligible dependents in the Company's group medical and dental
benefits plan in which he and his eligible dependents were participating
immediately prior to the Date of Termination, subject to the terms and
conditions of the plans as such plans are amended from time to time.  The
Executive shall be required to continue to pay the employee-paid portion of such
coverage during the period of coverage.  Upon the earlier of twelve (12) months
coverage or the date the Executive becomes eligible for medical coverage under a
subsequent employer's plan, this coverage under the Company's plan shall cease
and the Executive and his dependents, if applicable, may elect group
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended ("COBRA");

(vi)              any amounts earned, accrued or owing to the Executive but not
yet paid under Section 8; and

(vii)             except as provided in 9(h) below, any payment and benefit in
accordance with the applicable plans and programs of the Company.

(b)               Termination upon Death.

In the event the Executive's employment is terminated upon death, the Executive
(or his estate or legal representative, as the case may be) shall be entitled
to:

(i)                 Base Salary through the Date of Termination;

(ii)                any unpaid Cash Bonus earned and accrued with respect to any
year preceding the Date of Termination and payable when bonuses for such year
are paid to other Company executives subject to the terms and requirements of
such bonus as may be established by the Board or Compensation Committee;

(iii)               outstanding stock options, equity and performance awards
shall be vested and exercised in accordance with the applicable plan and award
agreements;

(iv)               any amounts earned, accrued or owing to the Executive but not
yet paid under Section 8 above; and

(v)                any other payment and benefit in accordance with applicable
plans or programs of the Company.

(c)                Termination Upon Disability. 

In the event Executive is terminated on account of Disability, the Executive (or
his estate or legal representative) shall be entitled to:

(i)                Base Salary and the Cash Bonus continued to be paid in
accordance with the Company's normal payroll practices through the earlier of
the end of the Term or one year from the Date of Termination to be reduced by
any of disability insurance payments payable to Executive from any policy, plan
or program sponsored by the Company or its Affiliates;

(ii)                any unpaid Cash Bonus earned and accrued with respect to any
year preceding the Date of Termination and payable when bonuses for such year
are paid to other Company executives subject to the terms and requirements of
such bonus as may be established by the Board or Compensation Committee;

(iii)               outstanding stock options, equity and performance awards
shall be vested and exercised in accordance with the applicable plan and award
agreements;

(iv)               any amounts earned, accrued or owing to the Executive but not
yet paid under Section 8 above; and

(v)                except as provided in 9(h) below, any other payment and
benefit in accordance with applicable plans or programs of the Company.

(d)               Termination by the Company for Cause or a Voluntary
Resignation by the Executive.

In the event the Company terminates the Executive's employment for Cause or the
Executive voluntarily resigns, the Executive shall be entitled to:

(i)                  Base Salary through the Date of Termination;

(ii)               outstanding stock options, equity and performance awards
shall be vested and exercised in accordance with the applicable plan and award
agreements;

(iii)               any amounts earned, accrued or owing to the Executive but
not yet paid under Section 8 above; and

(iv)              any other payment and benefit in accordance with the
applicable plans or programs of the Company.

(e)                Termination as a Result of an Election by Company Not to
Extend the Term.

In the event the Company elects not to extend the Term pursuant to Section 2
hereof, and the Executive continues to be employed with the Company to the end
of the Term, at the end of the Term the Executive shall be entitled to:

(i)                 Base Salary through the Date of Termination;

(ii)                any unpaid Cash Bonus earned and accrued with respect to any
year preceding the Date of Termination and payable when bonuses for such year
are paid to other Company executives subject to the terms and requirements of
such bonus as may be established by the Board or Compensation Committee;

(iii)               outstanding stock options, equity and performance awards
shall be vested and exercisable in accordance with the applicable plan and award
agreement;

(iv)              continued participation for twelve (12) months by the
Executive and his eligible dependents in the Company's medical plan in which he
and his eligible dependents were participating immediately prior to the Date of
Termination, pursuant to the plan's terms as may be amended from time to time. 
Executive shall be responsible for the payment of the employee-paid portion of
any premiums for such coverage.  Upon the earlier of the end of the twelve-month
period or the date upon which the Executive is eligible for other medical
coverage with subsequent employer, this coverage shall cease and Executive or
his dependents may elect COBRA continuation coverage in accordance with COBRA;

(v)                any amounts earned, accrued or owing to the Executive but not
yet paid under Section 8 above;

(vi)               except as provided in 9(h) below, any payment and benefit in
accordance with the applicable plans or programs of the Company; and

(vii)               a severance payment equal to one and nine tenths (1.9) times
the Executive's annual Base Salary, as in effect on the Date of Termination, to
be paid pro rata over a period of twelve (12) months, the first payment of which
shall commence on the first monthly anniversary of the Date of Termination.

(f)                 Termination After a Change in Control.  In the event
Executive's employment  is terminated, without Cause, voluntarily or
involuntarily after a Change in Control, the Executive shall be entitled to do
the following:

(i)                 Base Salary earned and payable through the Date of
Termination;

(ii)                any unpaid Cash Bonus earned and accrued with respect to any
year preceding the Date of Termination and payable when bonuses for such year
are paid to other Company executives subject to the terms and requirements of
such bonus as may be established by the Board or Compensation Committee;

(iii)               an amount equal to three times the Base Salary plus 90% of
Base Salary (for a total of 5.7 times Base Salary), as in effect on the Date of
Termination, to be paid in a lump sum as soon as administratively feasible after
Executive's Date of Termination;

(iv)              outstanding stock options, equity and performance awards shall
be vested and exercised in accordance with the terms of the applicable plan and
award agreements;

(v)               continued participation for twelve (12) months by the
Executive and his eligible dependents in the Company's group medical and dental
plan in which he and his eligible dependents were participating immediately
prior to the Date of Termination, subject to the terms and conditions of the
plans as such plans are amended from time to time.  The Executive shall be
required to continue to pay the employee-paid portion of such coverage.  Upon
the earlier of the expiration of twelve (12) months or the date the Executive
becomes eligible for medical benefits with a subsequent employer, this coverage
shall cease, and the Executive and his dependents, if applicable, may elect
group continuation coverage under COBRA;

(vi)               any amounts earned, accrued or owing to the Executive but not
yet paid under Section 8; and

(vii)              Except as provided in 9(h) below, any payment and benefit in
accordance with the applicable plans and programs of the Company.

(g)                If any amount is payable to Executive under any one
subsection of Section 9(a) though (f), no amounts shall be payable under any
other subsection of this Section 9; for example, if any amount is payable to
Executive under Section 9(f), no amounts shall be payable pursuant to Sections
9(a) - (e).

(h)                Exclusivity of Benefits; Release of Claims.

Any payments provided pursuant to Section 9(a), (c), (e) or (f) shall be in lieu
of any salary continuation arrangements or any other severance-type payments
under any other severance program of the Company or its Affiliates.  In order to
be entitled to the payments, rights and other entitlements in Section 9(a), (c),
(e), (f) OR (k), the Executive shall be required to execute and deliver a
general release of claims against the Company and its Affiliates and their
officers, directors and employees and their successors and assigns including,
but not limited to, any claims under the Age Discrimination Act, in the form and
subject to such terms as provided to him by the Company and Executive must
execute the release and not revoke such general release within the applicable
time periods therein.

(i)                  No Mitigation. 

Executive shall not be required to mitigate the amount of any payment provided
for under this Agreement by seeking other employment and there shall be no
offset against amounts due to him on account of any remuneration or benefits
provided by any subsequent employment he may obtain, except as expressly
provided herein with respect to eligibility for medical benefits with a
subsequent employer.

(j)                 Resignation.

Notwithstanding any other provision of this Agreement, upon the termination of
the Executive's employment for any reason, unless otherwise requested by the
Board, he shall immediately resign from the Board, from all boards of directors
of any Affiliate of the Company of which he may be a member, and as a trustee
of, or fiduciary to, any employee benefit plans of the Company or any Affiliate.
The Executive hereby agrees to execute any and all documentation of such
resignations upon request by the Company, but he shall be treated for all
purposes as having so resigned upon termination of his employment, regardless of
when or whether he executes any such documentation.

(k)               Requirement of Additional Payment in Certain Circumstances.

(i)                In the event that Executive is deemed to have received an
Aexcess parachute payment@ (as defined in Section 280G(b) of the Internal
Revenue Code of 1986, as amended (the "Code") which is subject to the excise
taxes (the AExcise Taxes@) imposed by Section 4999 of the Code in respect of any
payment pursuant to this Agreement or any other agreement, plan, instrument or
obligation, in whatever form arising from or in connection with Executive's
employment with the Company or a Change in Control, the Company shall make the
Additional Payment (defined below) to Executive notwithstanding any contrary
provision in this Agreement or any other agreement, plan, instrument or
obligation.

(ii)                The term AAdditional Payment@ means a cash payment in an
amount equal to the sum of (i) all Excise Taxes payable by Executive, plus (ii)
all additional Excise Taxes and federal or state income taxes to the extent such
taxes are imposed in respect of the Additional Payment, such that Executive
shall be in the same after-tax position and shall have received the same
benefits that he would have received if the Excise Taxes had not been imposed. 
For purposes of calculating any income taxes attributable to the Additional
Payment, Executive shall be deemed for all purposes to be paying income taxes at
the highest marginal federal income tax rate, taking into account any applicable
surtaxes and other generally applicable taxes which have the effect of
increasing the marginal federal income tax rate and, if applicable, at the
highest marginal state income tax rate, to which the Additional Payment and
Executive are subject.  An example of the calculation of the Additional Payment
is set forth as follows: Assume that the Excise Tax rate is 20%, the highest
federal marginal income tax rate is 40% and Executive is not subject to state
income taxes.  Further assume that Executive has received an excess parachute
payment in the amount of $200,000, on which $40,000 ($200,000 x 20%) in Excise
Taxes are payable.  The amount of the required Additional Payment is thus
computed to be $100,000, i.e., the Additional Payment of $100,000, less
additional Excise Taxes on the Additional Payment of $20,000 (i.e.,
20% x $100,000) and income taxes of $40,000 (i.e., 40% x $100,000), yields
$40,000, the amount of the Excise Taxes payable in respect of the original
excess parachute payment.

(iii)               Executive agrees to cooperate with the Company to minimize
the amount of the excess parachute payments, including, without limitation,
assisting the Company in establishing that some or all of the payments received
by Executive that are Acontingent on a change@, as described in Section
280G(b)(2)(A)(i) of the Code, are reasonable compensation for personal services
actually rendered by Executive before the date of such change or to be rendered
by Executive on or after the date of such change.  In the event that the Company
is able to establish that the amount of the excess parachute payments is less
than originally anticipated by Executive, Executive shall refund to the Company
any excess Additional Payment to the extent not required to pay Excise Taxes or
income taxes (including those incurred in respect of receipt of the Additional
Payment). 

(iv)               The Company shall make any payment required to be made under
this Section 9(k) in a cash lump sum within sixty (60) days after it is
determined by the Company with advice from its tax advisor that the Executive
has received an excess parachute payment that would be subject to Excise Taxes
under Code Section 4999.

(v)                In the event that there is any change to the Code which
results in the recodification of Section 280G or Section 4999 of the Code, or in
the event that either such section of the Code is amended, replaced or
supplemented by other provisions of the Code of similar import (ASuccessor
Provisions@), then this Agreement shall be applied and enforced with respect to
such new Code provisions in a manner consistent with the intent of the parties
as expressed herein, which is to assure that Executive is in the same after-tax
position and has received the same benefits that he would have been in and
received if any taxes imposed by Section 4999 (or any Successor Provisions) had
not been imposed.

10.              Confidentiality, Assignment of Rights, Non-Competition and
Non-Solicitation.

(a)                Confidentiality

(i)                Concurrent herewith and during the Employment Period, the
Executive will create, receive and/or have access to trade secrets or
proprietary or confidential information of the Company and its Affiliates
consisting of written, oral, and visual material including, but not limited to,
client lists, corporation and personal business contacts and relationships,
corporation and personal business opportunities, memoranda, computer disks or
files, rolodex cards or other lists of names, addresses or telephone numbers,
financial information, projects, prospects, potential projects and prospects
(including ideas and concepts for potential prospects) projects and prospects in
development, business strategies, contracts, releases, and other documents,
materials or writings that belong to the Company or its Affiliates including
those which are prepared or created by Executive or come into the possession of
Executive by any means or manner and which relate directly or indirectly to one
or more of the parties which compromise Company or its Affiliates or any of them
(all of the above collectively referred to herein as the "Confidential
Information" or "Trade Secrets").

(ii)                The Confidential Information is, and at all times shall be
and remain, private and confidential and the sole and exclusive property of, and
owned and controlled by, the Company regardless whether said Confidential
Information is in tangible or intangible form.

(iii)               Except to the extent required in connection with the
performance of his duties for the conduction of the business of the Company,
Executive shall not make copies of any Confidential Information, nor shall
Executive remove any such Confidential Information from Company's office
location without the prior express written consent of Company.  Any and all
Confidential Information and any and all other property of Company that is in
the possession or control of Executive shall be returned to Company forthwith
upon the termination of Executive's employment by Company.

(iv)              Executive shall not, directly or indirectly, verbally or
otherwise, either during the Employment Period or after the Employment Period,
provide any person, firm or entity with any of the Confidential Information or
cause, or permit, the same to be published, disseminated or disclosed (herein
collectively "Disclosure") to any person, firm or entity whatsoever including,
but not limited to, Company's business associates or competitors (herein
collectively "Third Parties") and shall take any and all action possible to
present such Disclosure to any Third Parties except for the sole purpose to
conduct the Company's business.

(v)                Except as authorized by the foregoing for the conduction of
the Company's business, Executive is aware that any Disclosure of Confidential
Information by Executive to Third Parties will be, and is, a breach of
Executive's employment, a breach of trust and confidence, a breach of fiduciary
duty, invasion of privacy, a misappropriation of Company's trade secrets and/or
exclusive property rights, and may constitute fraud and deceit.

(vi)               Except as authorized by the foregoing for the conduction of
the Company's business, Executive is aware that Disclosure of any of the
Confidential Information to Third Parties could cause Company to suffer major
adverse economic consequences due to the fact that such disclosure could result
in (a) the diversion of Company's business opportunities, and (b) the dilution
or diminution in value of Company's business opportunities and (c) other adverse
consequences in addition to those set forth above.

(vii)              In the event that Executive is compelled by subpoena or other
similar compulsory means to testify or provide evidence in a manner that
constitutes engaging in a prohibited Disclosure of Confidential Information, it
shall be presumed that no violation of this Agreement has occurred with respect
to that compulsory prohibited Disclosure if, immediately upon first learning
that such prohibited Disclosure may be compelled, Executive notifies Company of
all facts relative thereto and makes every effort to assert Company's trade
secret privilege and all other privileges and rights of Company to keep the
Confidential Information, including the prohibited Disclosure, secret and
confidential.  However, under no circumstances shall Executive volunteer to
engage in any such prohibited communication or Disclosure.

(viii)              The Executive hereby sells, assigns and transfers to the
Company all of his right, title and interest in and to all inventions,
discoveries, improvements and copyrightable subject matter (the "rights") which
during the course of his employment are made or conceived by him, alone or with
others, and which are within or arise out of any general field of the Company's
business or arise out of any work he performs, or information he receives
regarding the business of the Company, while employed by the Company. The
Executive shall fully disclose to the Company as promptly as available all
information known or possessed by him concerning the rights referred to in the
preceding sentence, and upon request by the Company and without any further
remuneration in any form to him by the Company, but at the expense of the
Company, execute all applications for patents and for copyright registration,
assignments thereof and other instruments and do all things which the Company
may deem necessary to vest and maintain in it the entire right, title and
interest in and to all such rights.

(b)                Non-Competition.

(i)                Executive acknowledges that he is currently an employee of
the Company and Executive agrees in consideration of (x) Executive's employment
as the CEO and President of the Company and the Executive's receipt of, access
to and exposure to Confidential Information or Trade Secrets herewith and (y)
during the Employment Period the receipt of, access to and exposure to
Confidential Information or Trade Secrets and the Company's provision of
specialized training that during the Employment Period and for a period of one
year following Executive's Date of Termination with Company for any reason,
Executive shall not (1) compete or engage in any business, directly or
indirectly, with Company or its Affiliates in the seismic or similar business of
the Company or of its Affiliates in any geographical area where the Company or
its Affiliates have or solicited any business or at any time during the two (2)
years had any business preceding Date of Termination (the "Area of No-Compete")
as an individual, owner, investor, partner, shareholder, director, officer,
principal, agent, employee, trustee, consultant, or in any relationship or
capacity, (2) without limiting the foregoing, solicit or negotiate, or manage,
supervise or direct others in the solicitation or negotiation of, any contract
or agreement that constitutes or would constitute engaging in competition with
the seismic business in the portions of  the Area of No-Compete, or (3) solicit,
take away, attempt to solicit or take away, or do any act the foreseeable
consequences of which would lead to the solicitation or taking away of any
marketing prospects, projects or customers of Company's business in the Area of
No-Compete.

(ii)                For a period of one year following the Executive's Date of
Termination with Company for any reason, Executive shall not, directly or
indirectly, solicit for employment, employ or be in business in any form with,
directly or indirectly, in the seismic or business of the Company, any employee
(i) employed by Company or Affiliates or who was so employed within the two-year
period immediately prior to such termination, or (ii) knowingly solicit or
encourage any employee to leave the employ of the Company or its Affiliates.

(iii)               The Executive agrees that for a period of one year following
Date of Termination he will not solicit or encourage any customer of the Company
or any of its Affiliates to reduce or cease its business with the Company or any
such Affiliate or otherwise knowingly interfere with the relationship of the
Company or any Affiliate with its customers.

(c)                Additional Covenants and Acknowledgments.

(i)               Executive hereby specifically acknowledges and agrees that the
temporal, geographical and other restrictions contained in this Section 10 are
reasonable and necessary to protect the Company's legitimate business interests,
including but not limited to, the business, goodwill, Confidential Information
or Trade Secrets and prospects of Company.

(ii)                Executive specifically agrees that the actual or threatened
breach by Executive of the provisions in Section 10 of this Agreement will cause
irreparable harm to Company causing damages and injuries that are not measurable
or susceptible to calculation.  In the event of any breach or threatened breach
of this Section 10 by the Executive, the Company shall be entitled to
extraordinary or emergency relief, including, but not limited to, obtaining an
ex parte restraining order, preliminary injunction and permanent injunction and
to recover the Company's attorney's fees, costs and expenses related to
Executive's breach or threatened breach.  Nothing contained in this Agreement
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for breach or threatened breach by Executive, including, without
limitation, the recovery of money damages.

(iii)               Executive further agrees that in the event either the length
of time, geographical or any other restrictions, or portion thereof, set forth
in this Section 10 is overly restrictive and unenforceable in any court
proceeding, the court may reduce or modify such restrictions, but only to the
extent necessary, to those which it deems reasonable and enforceable under the
circumstances and the parties agree that the restrictions of this Section 10
will be enforced as reduced or modified.

(iv)               Executive further agrees that, in the event any provision of
this Section 10 is held to be invalid, overbroad, void, or against public
policy, the remaining provisions of this Section 10 and all other provisions of
this Agreement shall not be affected thereby, and that the provision held
invalid shall be reformed to the minimum extent necessary to validate such
provision, consistent with the purpose and intent of this Agreement.

(v)                If the Company believes that Executive has violated any of
the provisions of this Section 10, all benefits and payments payable under this
Agreement shall cease and the non-competition period shall be suspended and will
not run in favor of the Executive from the time of the commencement of such
breach until the time when the Executive cures the breach to the Company's
satisfaction.  If the Executive does not cure the violation to the satisfaction
of the Company, no further benefits or payments will be made and all rights of
Executive to such payments lapse and become void and the Company may pursue any
other remedies provided herein.

(d)               Return of Materials.

Promptly upon the termination of Executive's employment for any reason and in
any event within five days after request by the Company, Executive shall return
all Confidential Information and all copies thereof to the Company, and
Executive shall destroy all extracts, memoranda, notes and any other material
prepared by Executive based upon Confidential Information.

11.                Cooperation.

Following the Date of Termination, upon reasonable request by the Company, the
Executive shall cooperate with the Company with respect to any litigation or
other dispute relating to any matter in which he was involved or had knowledge
during his employment with the Company. The Company shall reimburse the
Executive for all reasonable and necessary out-of-pocket costs, such as travel,
hotel and meal expenses, incurred by the Executive in providing any cooperation
pursuant to this Section 11.

12.                Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
For purposes of this Section 12, a successor or assign of the Company shall
include any type of successor or assign of the Company upon a Change in Control
and Executive's consent to the assignment shall not be required.  No rights or
obligations, benefits or payments of the Executive under this Agreement may be
assigned or transferred by the Executive other than his rights to compensation
and benefits, which may be transferred only by will, operation of law or in
accordance with Section 19 below.

13.                Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto. In the event of any
inconsistency between any provision of this Agreement and any other provision of
any other plan, policy or program of, or other agreement with, the Company, the
provisions of this Agreement shall control

14.                Amendment or Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Party against whom it is being enforced (either the Executive or an authorized
officer of the Company, as the case may be).

15.                Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the .fullest extent permitted by law.

16.                Survivorship.

The respective rights and obligations of the Parties hereunder, including,
without limitation, Section 9 (termination of employment), Section 10
(confidentiality, assignment of rights, non-competition; non-solicitation,
injunctive and other relief), Section 11 (cooperation), and Section 19
(resolution of disputes), shall survive any termination of the Executive's
employment to the extent necessary to the intended preservation of such rights
and obligations.

17.                Beneficiaries/References.

The Executive shall be entitled, to the extent permitted under applicable plans,
agreements or law, to select and change a beneficiary or beneficiaries to
receive any benefit payable hereunder following the Executive's death by giving
the Company written notice thereof. In the event of the Executive's death or a
judicial determination of his incompetence, reference in this Agreement to the
Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

18.                Governing Law.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Texas without reference to principles of conflicts of law,
except as preempted by applicable federal law.

19.                Resolution of Disputes.

(a)                Arbitration. All disputes and controversies of every kind and
nature between any parties hereto arising out of or in connection with this
Agreement or the transactions described herein as to the construction, validity,
interpretation or meaning, performance, non-performance, enforcement, operation
or breach, shall be submitted to arbitration pursuant to the following
procedures:

(i)                 After a dispute or controversy arises, any party may, in a
written notice delivered to the other parties to the dispute, demand such
arbitration. Such notice shall designate the name of the arbitrator (who shall
be an impartial person) appointed by such party demanding arbitration, together
with a statement of the matter in controversy.

(ii)               Within thirty (30) days after receipt of such demand, the
other parties shall, in a written notice delivered to the first party, name such
parties' arbitrator (who shall be an impartial person). If such parties fail to
name an arbitrator, then the second arbitrator shall be named by the American
Arbitration Association (the "AAA"). The two arbitrators so selected shall name
a third arbitrator (who shall be an impartial person) within thirty (30) days,
or in lieu of such agreement on a third arbitrator by the two arbitrators so
appointed, the third arbitrator shall be appointed by the AAA. If any arbitrator
appointed hereunder shall die, resign, refuse or become unable to act before an
arbitration decision is rendered, then the vacancy shall be filled by the method
set forth in this Section for the original appointment of such arbitrator.

(iii)               Each party shall bear its own arbitration costs and
expenses. The arbitration hearing shall be held in Houston, Texas at a location
designated by a majority of the arbitrators. The Commercial Arbitration Rules of
the American Arbitration Association shall be incorporated by reference at such
hearing and the substantive laws of the State of Texas (excluding conflict of
laws provisions) shall apply.

(iv)              The arbitration hearing shall be concluded within ten (10)
days unless otherwise ordered by the arbitrators and the written award thereon
shall be made within fifteen (15) days after the close of submission of
evidence. An award rendered by a majority of the arbitrators appointed pursuant
to this Agreement shall be final and binding on all parties to the proceeding,
shall resolve the question of costs of the arbitrators and all related matters,
and judgment on such award may be entered and enforced by either party in any
court of competent jurisdiction.

(v)                Except as set forth in Section 19(b) and (c), the parties
stipulate that the provisions of this Section shall be a complete defense to any
suit, action or proceeding instituted in any federal, state or local court or
before any administrative tribunal with respect to any controversy or dispute
arising out of this Agreement or the transactions described herein. The
arbitration provisions hereof shall, with respect to such controversy or
dispute, survive the termination or expiration of this Agreement.

No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior written consent of the other parties;
nor will any party to an arbitration disclose to any third party any
confidential information disclosed by any other party to an arbitration in the
course of an arbitration hereunder without the prior written consent of such
other party.

(b)                Emergency Relief. Notwithstanding anything in this Section
19(a) to the contrary, any party may seek from a court any provisional remedy
that may be necessary to protect any rights or property of such party pending
the establishment of the arbitral tribunal or its determination of the merits of
the controversy or to enforce a party's rights under this Section 19.

(c)                Emergency or Extraordinary Relief Related to Section 10. 
Notwithstanding the foregoing, the Company shall have right to seek emergency or
extraordinary relief, including but not limited to, a temporary restraining
order, injunctive relief or any relief described in Section 10, for Executive's
breach or threatened breach of any provision in Section 10 of this Agreement.

20.                 Notices.

Any notice given to a Party shall be in writing and shall be deemed to have been
given (i) when delivered personally, (ii) three days after being sent by
certified or registered mail, postage prepaid, return receipt requested or (iii)
two days after being sent by overnight courier (provided that a written
acknowledgement of receipt is obtained by the overnight courier), with any such
notice duly addressed to the Party concerned at the address indicated below or
to such other address as such Party may subsequently give such notice of in
accordance with this Section 20:

            If to the Company:                                            Seitel
Inc.

                                                                                   
10811 S. Westview Circle

                                                                                   
Houston, Texas 77043

                                                                                   
Attention: General Counsel

 

            If to the Executive:                                           
Robert D. Monson

                                                                                   
22131 Glen Arden Lane

                                                                                   
Katy, TX  77450

21.                Withholding.

The Company may withhold or deduct from any and all amounts payable under this
Agreement (a) such federal, state, local and other taxes or deductions as may be
required to be withheld pursuant to applicable law or regulation, (b) all other
normal employee deductions made with respect to the employee plans and programs
in which Executive participates.

22.                General Assets.

All payments to Executive provided for under this Agreement shall be paid in
cash from the Company and no special or separate funds shall be established and
no segregation of assets shall be made to assure payment.  To the extent that
any person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor of the
Company.

23.                Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

24.                Certain Interpretive Matters.

The definitions contained in this Agreement are applicable to the singular as
well as plural form of such terms and to the masculine as well as to the
feminine and neuter genders of such term.

25.                Counterparts.

This Agreement may be executed in two or more counterparts.

26.                Code Section 409A.

The parties agree that this Agreement shall be operated and amended at the
Company's discretion to the extent necessary to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), if the Company
determines upon advice from counsel that Code Section 409A applies to any of the
provisions of this Agreement.

[signature page follows]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of March 22,
2005.

 

SEITEL INC.                                                                   
THE EXECUTIVE

 

By:  /s/ Fred Zeidman                                                        
By:  /s/ Robert Monson                                                     

       Mr. Fred
Zeidman                                                              Mr. Robert
D. Monson

 

 

 

--------------------------------------------------------------------------------

 